Case: 20-20249     Document: 00515700252         Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     January 8, 2021
                                  No. 20-20249                        Lyle W. Cayce
                                                                           Clerk

   Weston E. Blair,

                                                           Plaintiff—Appellant,

                                       versus

   Harris County,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:18-CV-2243


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Weston Blair appeals the summary judgment dismissing his age
   discrimination claim against Harris County, Texas. He argues that the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20249        Document: 00515700252              Page: 2       Date Filed: 01/08/2021




                                         No. 20-20249


   district court abused its discretion in limiting discovery and that material fact
   disputes should have precluded summary judgment. We affirm. 1
                                                I
           Blair was hired by Harris County as a maintenance worker in 2003. In
   December 2016, Blair’s supervisor David Behm reprimanded Blair in writing
   for “failing to meet . . . performance expectations,” placed him on ninety
   days’ probation, and outlined a joint action plan for improvement. Less than
   a year later, a different supervisor, Paul Carter, reported similar performance
   issues, leading to a meeting between Blair and his manager, Darrell
   Breedlove. During this December 2017 meeting, Blair was presented with the
   performance evaluation, suspended five days, placed on ninety days’
   probation, advised that he could be fired at any time during the ninety days
   for poor performance, and informed of his obligation to attend weekly
   counseling sessions with Carter. Blair refused to sign the employee
   development form that Breedlove had completed summarizing the meeting
   and outlining Blair’s improvement plan. Either at this meeting or after Blair
   returned from his suspension, Breedlove directed Blair to email Carter
   progress reports. The parties dispute whether Blair refused to do so.
           In June 2018, Blair sued Harris County in federal court, alleging a
   claim under the Age Discrimination in Employment Act (“ADEA”), a
   substantive due process claim, and a claim under the Employee Retirement
   Income Security Act (“ERISA”). The district court dismissed Blair’s




           1
            Blair’s notice of appeal states that he appeals both the summary judgment and the
   order denying his motion for a new trial, but Blair’s failure to brief any arguments related
   to his new trial motion waives them. See Delaval v. PTech Drilling Tubulars, L.L.C., 824
   F.3d 476, 479 n.2 (5th Cir. 2016).




                                                2
Case: 20-20249        Document: 00515700252             Page: 3      Date Filed: 01/08/2021




                                        No. 20-20249


   substantive due process and ERISA claims, which Blair has not appealed. 2
   After about six months of court-managed discovery, Harris County moved
   for summary judgment on the ADEA claim, presenting evidence that Blair
   was fired for insubordination following a history of poor performance. The
   district court granted summary judgment and dismissed Blair’s remaining
   claim. It construed Blair’s subsequent motion for new trial as a motion to
   reconsider and denied it. Blair timely appealed.
                                              II
            Given a district court’s broad discretion to manage discovery, we
   review its decision to preclude further discovery for abuse of discretion. 3
   Alpine View Co. v. Atlas Copco AB, 205 F3d 208, 220 (5th Cir. 2000);
   Resolution Tr. Corp. v. Sharif-Munir-Davidson Dev. Corp., 992 F.2d 1398, 1401
   (5th Cir. 1993). A plaintiff’s “entitlement to discovery . . . may be cut off
   when the record shows that the requested discovery is not likely to produce
   the facts needed by the plaintiff to withstand a motion for summary
   judgment.” Washington v. Allstate Ins. Co., 901 F.2d 1281, 1285 (5th Cir.
   1990).
            We review a summary judgment de novo. Jones v. New Orleans
   Physician Hosp. Org., Inc., 981 F.3d 428, 432 (5th Cir. 2020). Summary
   judgment is proper “if the movant shows that there is no genuine dispute as


            2
             Blair’s complaint also raised a race discrimination claim under Title VII of the
   Civil Rights Act, which neither the district court’s dismissal nor its summary judgment
   addressed, but Blair appears to have abandoned this claim before the district court.
   “[A]rguments not raised before the district court are waived and will not be considered on
   appeal.” AG Acceptance Corp. v. Veigel, 564 F.3d 695, 700 (5th Cir. 2009). Regardless,
   Blair’s failure to brief on appeal the issue of whether this claim remains waives the
   argument. Delaval, 824 F.3d at 479 n.2.
            3
             We therefore reject Blair’s argument that a de novo standard applies because the
   limitation of discovery “poured over into a summary judgment.”




                                               3
Case: 20-20249      Document: 00515700252           Page: 4   Date Filed: 01/08/2021




                                     No. 20-20249


   to any material fact and the movant is entitled to judgment as a matter of
   law.” Fed. R. Civ. P. 56(a). Such a dispute exists “when the evidence is
   such that a reasonable jury could return a verdict for the non-moving party.”
   Renfroe v. Parker, 974 F.3d 594, 599 (5th Cir. 2020) (citation omitted).
                                           III
          Blair first argues the district court’s limitation of discovery disabled
   him from withstanding summary judgment. We are unpersuaded. To
   forestall summary judgment, a party must tell the court why he needs
   additional discovery and how it may create a genuine issue of material fact.
   See Bauer v. Albemarle Corp., 169 F.3d 962, 968 (5th Cir. 1999); see also Reese
   v. Anderson, 926 F.2d 494, 499 n.5 (5th Cir. 1991). The district court ordered
   the County to disclose eleven categories of information, including
   demographic data on comparable employees and résumés for any workers
   who replaced Blair, and Blair does not point to any place in the record where
   the district court rejected a reasonable request for more discovery. Similarly,
   Blair fails to explain why the discovery ordered by the district court was
   inadequate, what he might expect to learn from additional discovery, or how
   it could create a material fact dispute. Thus, the district court did not abuse
   its discretion by limiting discovery.
          We are also unpersuaded by Blair’s argument that the district court
   should have denied summary judgment. Contrary to Blair’s assertion, he
   presented no direct evidence of age discrimination, offering only workplace
   remarks unrelated to his termination and not proximate to it in time. See
   Jackson v. Cal-Western Packaging Corp., 602 F.3d 374, 377 (5th Cir. 2010).
   Assuming arguendo, as the district court appears to have done, that Blair
   presented circumstantial evidence establishing a prima facie case of age
   discrimination under the ADEA, he also failed to identify record evidence
   rebutting the County’s showing that it had a legitimate, non-discriminatory




                                           4
Case: 20-20249      Document: 00515700252          Page: 5   Date Filed: 01/08/2021




                                    No. 20-20249


   reason for firing him. See id.; see also Goudeau v. Nat’l Oilwell Varco., L.P.,
   793 F.3d 470, 476 (5th Cir. 2015) (poor performance and insubordination are
   nondiscriminatory reasons for termination). Rather, Blair appeared to rely on
   his own conclusory statements, on the stray remarks mentioned above, and
   on a former co-worker’s observations that some employees over fifty were
   asked to retire or were terminated. These offerings are insufficient to create
   a material fact dispute. Jackson, 602 F.3d at 379–81 (concluding self-serving
   statements that proffered reason was pretextual, “stray remarks” about age,
   and co-worker’s suggestion that reason was pretextual were insufficient to
   create triable issue of fact). Accordingly, the district court properly granted
   Harris County summary judgment on Blair’s ADEA claim.
          AFFIRMED.




                                          5